Judge Becton
concurring.
I have no hesitancy in remanding these cases because of the trial court’s failure to list separately the aggravating and mitigating factors for each offense as required by State v. Ahearn, 307 N.C. 584, 300 S.E. 2d 689 (1983). And although I am loathe to remand on the “especially heinous, atrocious or cruel” issue, I nevertheless do so based on my analysis of the relevant case law. See State v. Ahearn; State v. Goodman, 298 N.C. 1, 257 S.E. 2d 569 (1979); State v. Thompson, 66 N.C. App. 679, 312 S.E. 2d 212 (1984); and State v. Medlin, 62 N.C. App. 251, 302 S.E. 2d 483 (1983). These cases suggest that the Legislature, by using the word “especially,” indicated that there must be evidence that the brutality involved exceeded that normally present in other murders or assaults.
Were we to hold otherwise, recognizing, of course, that every murder is arguably heinous, atrocious or cruel, trial courts could, by way of example, automatically apply the “especially heinous, atrocious or cruel” aggravating factor to every defendant who strangles or drowns a struggling victim. Similar results would befall defendants who threaten their victims, or discuss the vie-*768tim’s fate, before killing them. Whether such a result would be laudatory is not before us. The Legislature has certainly not so decreed.
The facts in State v. Medlin and State v. Thompson are particularly compelling. In Medlin, the defendant, after arguing with his girlfriend, the victim, who had been driven to her mother’s home by another man,
dragged the victim from the house, and into the yard, trying to convince her to leave with him. She resisted and defendant hit her in the eye, stated to her, ‘If I can’t have you, ain’t nobody going to have you,’ and shot her five times with a .22 caliber pistol. The victim then heard defendant tell her daughter, T have killed your mother.’
As a result of the shooting, [the victim] sustained bullet wounds to the head, the ear, the neck, the chest, and the hand. . . . She was hospitalized for ten weeks and thought she might need future operations. At the time of the hearing, [the victim’s] face remained partially paralyzed, she could not hear out of one ear. . . .
62 N.C. App. at 251-2, 302 S.E. 2d at 484. This Court remanded the case because it was not “persuaded that the evidence in this case [reflected] the requirement of ‘excessive brutality,’ beyond that normally present in any assault with a deadly weapon with intent to kill inflicting serious injury. . . .” Id. at 254, 302 S.E. 2d at 485.
In State v. Thompson, this Court, specifically distinguishing State v. Blackwelder, 309 N.C. 410, 306 S.E. 2d 783 (1983), remanded the case for resentencing even though the defendant twice told the victim prior to shooting him in the back that he, the defendant, intended to kill the victim.
Consistent with what I view to be the Legislative intent in drafting the “especially heinous, atrocious and cruel” language, I believe the trial court erred in finding, as a factor in aggravation, that the offenses were especially heinous, atrocious or cruel.